Case 20-10953-LSS   Doc 63   Filed 05/05/20   Page 1 of 4




              Exhibit A-8
                    Case
                       Case
                         20-10953-LSS
                            20-10953-LSSDocDoc
                                            56-163 Filed
                                                    Filed05/04/20
                                                          05/05/20 Page
                                                                    Page120
                                                                         2 ofof4122


Cronin, Gregory P.

From:                David McCreery <rockrider2448@hotmail.com>
Sent:                Sunday, May 3, 2020 9:40 PM
To:                  Cronin, Gregory P.
Cc:                  Jeff Rubell
Subject:             Re: RE: RE: RE: Re[2]: In re: SureFunding LLC, Case No. 20-10953 - Subpoenas


Of course. 4/27/20@3:30 pm, I attempted service at the office of Mr. Tab. Turner on Somers Rd. in North Little Rock
Arkansas.

The office is closed because of Covid 19, but still found one vehicle parked there.

I went to the main entrance and knocked, to no avail. I found phone numbers to call. I did and left phone messages
about service of process.

Also, I found instructions to to UPS, FEDEX and USPS about leaving packages and parcels in a box on the entry floor.

I contacted Jeff who informed me that he had permission to instruct me to leave the subpoena and my check made
payable to Turner and Associates for production of documents and witness fee.

I left but later received an address, possibly for the home of Mr. Turner. However, I was in another part of the state and
wouldn't be able to go there until that night.

About 8pm, I arrived at gated community in which Turner owns a home. I couldn't get entry, so I waited until someone
buzzed themselves through.

Mr. Turner's home was completely dark, so I penned a nice note on the back of my business card and taped it to the
glass portion of the front door. I also spoke with his mother, who also has a home there.

The next morning, I received a call from his neighbor, Judy Dietz, who informed me that Turner has homes in New York,
Florida and California and was currently in Florida.

What was this about, she inquired. I declined to be specific.

I returned to the office on Somers and left the papers and check in the box, as before, and returned to Turner's home
and tried to secure the papers to his front door with tape. It was a blustery day.

David McCreery
Case 20-10953-LSS   Doc 63   Filed 05/05/20   Page 3 of 4
Case 20-10953-LSS   Doc 63   Filed 05/05/20   Page 4 of 4
